Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Share Depository Agreement (English Translation) Whereas, the DaPuAn coal mine has achieved significant increase of profit and improvement in internal management during the one-year cooperation with L & L International Holdings, Inc., starting from August 1, 2009, Jun Han, as agent of L & L International Holdings, Inc., shall obtain an extra 20% of the operation and management rights in addition to its original holding of 60% of the DaPuAn Coal Mine. DaPuAn Coal Mine (Stamp) /s/ Jun Han, as agent of L&L International Holdings, Inc. July 30, 2009
